7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean MURPHY, Plaintiff-Appellant,v.Officer PATRICK, ABC Officer, Defendant-Appellee,andPaul Weinman, United States Assistant Attorney, Defendant.Betty Jean Murphy, Plaintiff-Appellant,v.Officer Patrick, ABC Officer, Defendant-Appellee,andPaul Weinman, United States Assistant Attorney, Defendant.
Nos. 93-6718, 93-6719.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 22, 1993.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.
Betty Jean Murphy, Appellant Pro Se.
Roddey Miller Ligon, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, for Appellee.
M.D.N.C.
DISMISSED IN NO. 93-6718 AND DISMISSED AND REMANDED IN NO. 93-6719.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Betty Jean Murphy appeals from the district court's order denying her motion to amend her complaint, (No. 93-6718), and from the recommendation of a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1) (West Supp. 1992) (No. 93-6719).  For the reasons below, we dismiss the appeals and remand No. 93-6719 with instructions to the district court.


2
The denial of a motion to amend a complaint is a non-appealable interlocutory order.  Therefore, we dismiss appeal No. 93-6718 for lack of jurisdiction.


3
On June 11, 1993, the magistrate judge filed a recommendation that summary judgment be granted for the Defendant and the case dismissed with prejudice.  A notice attached to the report informed Murphy that she had ten days to file objections to the report and that failure to do so might waive her right to appeal.  Murphy filed a notice of appeal to this Court within the time for filing objections.


4
Pro se pleadings are entitled to liberal construction.   Gordon v. Leeke, 574 F.2d 1147 (4th Cir.), cert. denied, 439 U.S. 970 (1978).  Thus, a notice of appeal filed within the objection period may be construed as an objection to the magistrate's report, requiring appropriate review by the district court, see 28 U.S.C.s 636(b)(1), and preserving appellate review in this Court,  see United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).


5
We dismiss appeal No. 93-6719 and remand to the district court with instructions to construe the notice of appeal as an objection to the magistrate's report and conduct the appropriate review.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and oral argument would not aid the decisional process.


6
No. 93-6718, DISMISSED No. 93-6719, DISMISSED AND REMANDED WITH INSTRUCTIONS